Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 22, 2018

The Court of Appeals hereby passes the following order:

A19A0094 & A19A0095. TRAVIS JOHNSON v. THE STATE.

      Travis Johnson pleaded guilty to several offenses, including armed robbery,
robbery, and possession of a firearm during the commission of a crime in case number
2009-CR-214 and theft by taking in case number 2012-CR-59. He has subsequently
filed numerous motions alleging that his sentences are void. The trial court has
resolved all of those motions in favor of the State, and we have rejected Johnson’s
attempts to challenge the trial court’s rulings. See Case Nos. A17A0279, A17A0601,
A17A0876, A17A1700, and A18D0547. Johnson has now filed, in each of the
above-referenced criminal cases, a “Motion to Nullify Indictment for Lack of
Jurisdiction.” The trial court dismissed the motions, and Johnson filed these appeals.
       A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192 (695 SE2d
244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). A direct
appeal may lie from the denial of a motion to correct a void sentence if the defendant
raises a colorable claim that the sentence is void. See Burg v. State, 297 Ga. App.
118, 119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Here, Johnson’s motions do not allege that his sentences exceed the maximum
allowed by law. Instead, Johnson alleges that the trial court lacked jurisdiction to
enter his convictions. This is not a valid void-sentence argument. Accordingly,
Johnson’s appeals are hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/22/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.